Citation Nr: 0920228	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  04-43 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbar spine.

2.	Entitlement to service connection for radiculopathy of the 
lower extremities.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1971 to 
September 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The instant case was brought before the Board in June 2007, 
at which time the claim was remanded pursuant to a March 2007 
order of the United States Court of Appeals for Veterans 
Claims (Court) to allow the Agency of Original Jurisdiction 
(AOJ) to further assist the Veteran in the development of his 
claim.

The requested development having been completed, the claim 
was returned to the Board in December 2008, at which time the 
Board denied the issues on appeal.  The Veteran then appealed 
the Board's December 2008 denial to the Court.  In April 
2009, the Court granted a Joint Motion for Remand, vacating 
the Board's December 2008 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Board's December 2008 denial was vacated 
by the Court in April 2009 and the current claim remanded for 
further development.  Specifically, the Joint Motion for 
Remand indicates the Veteran's attorney representative was 
not provided a copy of the June 2008 supplemental statement 
of the case and, as such, was not provided an opportunity to 
respond.  Thus, in accordance with the Court's April 2009 
order, and to comply with essential requirements of due 
process, the Board finds the current claim must be remanded 
to allow the AOJ to issue to the Veteran's representative a 
supplemental statement of the case and allow a sufficient 
opportunity to respond.  See Edwards v. Peake, 22 Vet. App. 
29 (2008).
Accordingly, the case is REMANDED for the following action:

Provide the Veteran's representative with 
a copy of the June 2008 supplemental 
statement of the case and readjudicate the 
Veteran's claim based on the entirety of 
the evidence.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




